


Exhibit 10.1
















ADVISORY AGREEMENT
AMONG
NORTHSTAR REAL ESTATE INCOME TRUST, INC.,
NORTHSTAR REAL ESTATE INCOME TRUST OPERATING PARTNERSHIP, LP,
NSAM J-NSI LTD
AND
NORTHSTAR ASSET MANAGEMENT GROUP INC.
  








--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1 - DEFINITIONS
 
1
ARTICLE 2 - APPOINTMENT
 
6
ARTICLE 3 - DUTIES OF THE ADVISOR
 
6
3.01 Offering Services
 
6
3.02 Acquisition Services
 
7
3.03 Asset Management Services
 
7
3.04 Accounting and Other Administrative Services
 
8
3.05 Stockholder Services
 
9
3.06 Financing Services
 
9
3.07 Disposition Services
 
9
ARTICLE 4 - AUTHORITY OF ADVISOR
 
9
4.01 Powers of the Advisor
 
9
4.02 Approval by the Board
 
9
4.03 Modification or Revocation of Authority of Advisor
 
9
ARTICLE 5 - BANK ACCOUNTS
 
10
ARTICLE 6 - RECORDS AND ACCESS
 
10
ARTICLE 7 - LIMITATION ON ACTIVITIES
 
10
ARTICLE 8 - FEES
 
10
8.01 Acquisition Fees
 
10
8.02 Asset Management Fees
 
11
8.03 Disposition Fees
 
11
8.04 Operating Partnership Interests
 
11
8.05 Changes to Fee Structure
 
12
ARTICLE 9 - EXPENSES
 
12
9.01 General
 
12
9.02 Timing of and Additional Limitations on Reimbursements
 
13
ARTICLE 10 - OTHER SERVICES
 
13
ARTICLE 11 - VOTING AGREEMENT
 
14
ARTICLE 12 - RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE
ADVISOR
 
14
12.01 Relationship
 
14
12.02 Time Commitment
 
14
12.03 Investment Opportunities and Allocation
 
14
12.04 Internalization and Liquidity Transaction
 
14
ARTICLE 13 - THE NORTHSTAR NAME
 
16
ARTICLE 14 - TERM AND TERMINATION OF THE AGREEMENT
 
16
14.01 Term
 
16
14.02 Termination by the Parties
 
16
14.03 Payments on Termination and Survival of Certain Rights and Obligations
 
16
ARTICLE 15 - ASSIGNMENT
 
17
ARTICLE 16 - INDEMNIFICATION AND LIMITATION OF LIABILITY
 
17
16.01 Indemnification
 
17


ii



--------------------------------------------------------------------------------




16.02 Limitation on Indemnification
 
18
16.03 Limitation on Payment of Expenses
 
18
16.04 Indemnification by Advisor
 
18
ARTICLE 17 - NON-SOLICITATION
 
18
ARTICLE 18 - MISCELLANEOUS
 
19
18.01 Notices
 
19
18.02 Modification
 
19
18.03 Severability
 
19
18.04 Construction
 
19
18.05 Entire Agreement
 
19
18.06 Waiver
 
19
18.07 Gender
 
19
18.08 Titles Not to Affect Interpretation
 
20
18.09 Counterparts
 
20




iii



--------------------------------------------------------------------------------




ADVISORY AGREEMENT
THIS ADVISORY AGREEMENT (this “Agreement”), dated as of June 30, 2014, and
effective as of the date that the Proposed Spin-off (as defined below) is
completed (the “Effective Date”), is entered into by and among NorthStar Real
Estate Income Trust, Inc., a Maryland corporation (the “Company”), NorthStar
Real Estate Income Trust Operating Partnership, LP, a Delaware limited
partnership (the “Operating Partnership”), NSAM J-NSI Ltd, a Jersey limited
company (the “Advisor”), and, solely in connection with the obligations set
forth in Section 12.03 and Article 13, NorthStar Asset Management Group Inc., a
Delaware corporation (“NSAM”). Capitalized terms used herein shall have the
meanings ascribed to them in Section 1 below.
W I T N E S S E T H
WHEREAS, the Company has qualified as a REIT and intends to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;
WHEREAS, the Company is the general partner of the Operating Partnership
conducts all of its business and make all or substantially all Investments
through the Operating Partnership;
WHEREAS, the Company, the Operating Partnership, NS Estate Income Trust Advisor,
LLC (the “Original Advisor”) and NorthStar Realty Finance Corp. (“NRF”) were
parties to the Amended and Restated Advisory Agreement dated as of March 17,
2010, as amended by Amendment No. 1 to the Advisory Agreement dated as of
February 24, 2011, Amendment No. 2 to the Advisory Agreement dated as of
November 8, 2011 and Amendment No. 3 to the Advisory Agreement dated August 8,
2012 (the “Original Advisory Agreement”), pursuant to which the Original Advisor
managed the day-to-day activities of the Company and implements the Company’s
investment strategy;
WHEREAS, NRF previously approved a plan to spin-off NRF’s asset management
business into NSAM, which intends to provide asset management and other services
to the Company (the “Proposed Spin-off”);
WHEREAS, in connection with the Proposed Spin-off, the Company terminated the
Original Advisory Agreement, conditioned upon the completion of the Proposed
Spin-off;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the knowledge, experience, sources of information, advice, assistance and
certain facilities available to the Advisor and to have the Advisor undertake
the duties and responsibilities hereinafter set forth, on behalf of, and subject
to the supervision of, the Board of the Company, all as provided herein; and
WHEREAS, the Company, the Operating Partnership, the Advisor and NSAM desire to
enter into this Agreement, conditioned upon the completion of the Proposed
Spin-off.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the sufficiency of which is hereby acknowledged
by all parties, the parties hereto agree as follows:
ARTICLE 1

DEFINITIONS
As used in this Agreement, the following terms shall have the meanings specified
below:
Acquisition Expenses means any and all expenses, excluding Acquisition Fees
incurred by the Company, the Operating Partnership, the Advisor or any of their
Affiliates in connection with the selection, evaluation, acquisition,
origination or development of any Investments, whether or not acquired or
originated, as applicable, including, without limitation, legal fees and
expenses, travel and communications expenses, costs of appraisals, nonrefundable
option payments on properties or other investments not acquired, accounting fees
and expenses, title insurance premiums and the costs of performing due
diligence.

1



--------------------------------------------------------------------------------




Acquisition Fees means the fee payable to the Advisor pursuant to Section 8.01
plus all other fees and commissions, excluding Acquisition Expenses, paid by any
Person to any Person in connection with making or investing in any Investments
or the purchase, development or construction of any Property by the Company.
Included in the computation of such fees or commissions shall be any real estate
commission, selection fee, development fee, construction fee, nonrecurring
management fee, loan fees or points or any fee of a similar nature, however
designated. Excluded shall be development fees and construction fees paid to
Persons not Affiliated with the Advisor in connection with the actual
development and construction of a Property.
Advisor means (i) NSAM J-NSI Ltd, a Jersey limited company; or (ii) any
successor advisor to the Company.
Affiliate or Affiliated means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person directly or indirectly owning, controlling,
or holding with the power to vote 10.0% or more of the outstanding voting
securities of such other Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
Person 10.0% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such other Person;
and (v) any executive officer, director, trustee, or general partner of such
other Person. An entity shall not be deemed to control or be under common
control with a program sponsored by the sponsor of the Company unless (A) the
entity owns 10.0% or more of the voting equity interests of such program or (B)
a majority of the Board (or equivalent governing body) of such program is
composed of Affiliates of the entity.
Asset Management Fee means the fees payable to the Advisor pursuant to Section
8.02.
Average Invested Assets means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Investments before reserves for depreciation or bad debts or
other similar non-cash reserves, computed by taking the average of such values
at the end of each month during such period.
Board means the board of directors of the Company, as of any particular time.
Bylaws means the bylaws of the Company, as amended from time to time.
Cause means with respect to the termination of this Agreement, fraud, criminal
conduct, misconduct, negligence or breach of fiduciary duty by the Advisor, or a
material breach of this Agreement by the Advisor.
Charter means the articles of incorporation of the Company, as amended from time
to time.
Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company means NorthStar Real Estate Income Trust, Inc., a corporation organized
under the laws of the State of Maryland.
Contract Sales Price means the total consideration received by the Company for
the sale of an Investment.
Cost of Investments means the sum of (i) with respect to the acquisition or
origination of a Property, Loan or other Investment to be wholly owned, directly
or indirectly, by the Company, the amount actually paid or allocated to fund the
acquisition, origination, development, construction or improvement of the
Property, Loan or other Investment, inclusive of expenses associated with such
Property, Loan or other Investment and the amount of any debt associated with,
or used to fund the investment in, such Property, Loan or other Investment and
(ii) with respect to the acquisition or origination of a Property, Loan or other
Investment through any Joint Venture, the portion of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other Investment, inclusive of expenses
associated with such Property, Loan or other Investment and expenses

2



--------------------------------------------------------------------------------




of the Joint Venture, plus the amount of any debt associated with, or used to
fund the investment in, such Property, Loan or other Investment that is
attributable to the Company’s investment in such Joint Venture.
Dealer Manager means NorthStar Realty Securities, LLC, a Delaware limited
liability company, or such other Person or entity selected by the Board to act
as dealer manager for the Offering.
Disposition Fee means the fees payable to the Advisor pursuant to Section 8.03.
Distribution means any distributions of money or other property by the Company
to Stockholders, including distributions that may constitute a return of capital
for federal income tax purposes.
Escrow Agent has the meaning set forth in Section 12.04(ii).
Excess Amount has the meaning set forth in Section 9.02.
Expense Year has the meaning set forth in Section 9.02.
FINRA means the Financial Industry Regulatory Authority, Inc.
GAAP means generally accepted accounting principles as in effect in the United
States of America from time to time.
Good Reason means either (i) any failure by the Company or the Operating
Partnership to obtain a satisfactory agreement from any successor to the Company
or the Operating Partnership to assume and agree to perform the Company’s or the
Operating Partnership’s obligations under this Agreement; or (ii) any material
breach of this Agreement of any nature whatsoever by the Company or the
Operating Partnership.
Gross Proceeds means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses, and not including Shares sold pursuant to the Company’s
distribution reimbursement plan.
Independent Directors has the meaning set forth in the Articles of
Incorporation.
Initial Escrow Release Date shall mean the date that one of the thresholds in
Section 12.04(iii) is met.
Internalization Transaction has the meaning set forth in Section 12.04.
Investments means any investments by the Company or the Operating Partnership in
Properties, Loans and all other investments in which the Company or the
Operating Partnership may acquire an interest, either directly or indirectly,
including through ownership interests in a Joint Venture, pursuant to its
Charter, Bylaws and the investment objectives and policies adopted by the Board
from time to time, other than short-term investments acquired for purposes of
cash management.
Joint Venture means any joint venture, limited liability company, partnership or
other entity pursuant to which the Company is a co-venturer or partner with
respect to the ownership of any Investments.
Listing means the listing of the Shares on a national securities exchange. Upon
such Listing, the Shares shall be deemed “Listed.”
Loans means mortgage loans and other types of debt financing investments made by
the Company or the Operating Partnership, either directly or indirectly,
including through ownership interests in a Joint Venture, including, without
limitation, mezzanine loans, B-notes, bridge loans, convertible debt, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests, and
participations in such loans.

3



--------------------------------------------------------------------------------




NASAA REIT Guidelines means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the Effective Date.
Net Income means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period excluding
additions to reserves for depreciation, bad debts or other similar non-cash
reserves; provided, however, Net Income for purposes of calculating total
allowable Operating Expenses (as defined herein) shall exclude the gain from the
sale of the Company’s assets.
NSAM means NorthStar Asset Management Group Inc., a corporation organized under
the laws of the State of Delaware.
Offering means any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.
Operating Expenses means all costs and expenses paid or incurred by the Company,
as determined under GAAP, that in any way are related to the operation of the
Company or its business, including fees paid to the Advisor, but excluding (i)
the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration, and
other fees, printing and other such expenses and taxes incurred in connection
with the issuance, distribution, transfer, registration and Listing, (ii)
interest payments, (iii) taxes, (iv) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (v) incentive fees paid in compliance with
the NASAA REIT Guidelines, and (vi) Acquisition Fees, origination fees,
Acquisition Expenses, real estate commissions on the resale of real property and
other fees and expenses connected with the acquisition, financing, disposition,
management and ownership of real estate interests, loans or other property
(other than commissions on the sale of assets other than real property),
including the costs of foreclosure, insurance premiums, legal services,
maintenance, repair, and improvement of property. The definition of “Operating
Expenses” set forth above is intended to encompass only those expenses which are
required to be treated as “Total Operating Expenses” under the NASAA REIT
Guidelines. As a result, and notwithstanding the definition set forth above, any
expense of the Company which is not part of Total Operating Expenses under the
NASAA REIT Guidelines shall not be treated as part of “Operating Expenses” for
purposes hereof.
Operating Partnership means NorthStar Real Estate Income Trust Operating
Partnership, LP, a Delaware limited partnership formed to own and operate
Investments on behalf of the Company.
Operating Partnership Agreement means the agreement among the Company, the
Advisor and NorthStar OP Holdings, LLC.
OP Units means the units of limited partnership interest in the Operating
Partnership.
Organization and Offering Expenses means any and all costs and expenses incurred
by or on behalf of the Company and to be paid from the Assets in connection with
the formation of the Company and the qualification and registration of an
Offering, and the marketing and distribution of Shares, including, without
limitation, total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys), expenses for printing,
engraving and amending registration statements or supplementing prospectuses,
mailing and distributing costs, salaries of employees while engaged in sales
activity, telephone and other telecommunications costs, all advertising and
marketing expenses, charges of transfer agents, registrars, trustees, escrow
holders, depositories and experts and fees, expenses and taxes related to the
filing, registration and qualification of the sale of the Shares under federal
and state laws, including taxes and fees and accountants’ and attorneys’ fees.
Original Issue Price shall mean the original issue price of the Shares
outstanding at the time of an Internalization Transaction, reduced by any
Pre-Internalization Special Distributions.
Person means an individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509

4



--------------------------------------------------------------------------------




(a) of the Code, joint stock company or other entity, or any government or any
agency or political subdivision thereof, and also includes a group as that term
is used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended.
Pre-Internalization Special Distributions shall mean any cash Distributions that
have been paid prior to an Internalization Transaction from net proceeds of the
Sale of assets of the Company.
Property means any real property or properties transferred or conveyed to the
Company or the Operating Partnership, either directly or indirectly, including
through ownership interests in a Joint Venture.
Property Manager means an entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
Prospectus means the Company’s final prospectus for any public offering within
the meaning of Section 2(a)(10) of the Securities Act of 1933, as amended.
REIT means a “real estate investment trust” under Sections 856 through 860 of
the Code.
Sale means (i) any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership sells, grants, transfers, conveys, or
relinquishes its ownership of any Investment or portion thereof, including the
transfer of any Property that is the subject of a ground lease, including any
event with respect to any Investment that gives rise to a significant amount of
insurance proceeds or condemnation awards, and including the issuance by one of
the Company’s subsidiaries of any asset-backed securities or collateralized debt
obligations as part of a securitization transaction; (B) the Company or the
Operating Partnership sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company or the
Operating Partnership in any Joint Venture in which it is a partner; or (C) any
Joint Venture in which the Company or the Operating Partnership is a co-venturer
or partner, sells, grants, transfers, conveys, or relinquishes its ownership of
any Investment or portion thereof, including any event with respect to any
Investment that gives rise to insurance claims or condemnation awards, and
including the issuance by such Joint Venture or one of its subsidiaries of any
asset-backed securities or collateralized debt obligations as part of a
securitization transaction.
SEC means the United States Securities and Exchange Commission.
Securities means any Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.
Shares means shares of common stock of the Company, par value $.01 per share.
Special OP Units means the separate series of limited partnership interests to
be issued in accordance with Section 8.04.
Stockholders means the registered holders of the Shares.
Subject Shares has the meaning set forth in Section 12.04(iii).
Termination Date means the date of termination of the Agreement determined in
accordance with Article 15 hereof.

5



--------------------------------------------------------------------------------




Termination Event means the termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Board then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company and the
Operating Partnership other than for Cause.
2%/25% Guidelines means the requirement pursuant to the NASAA REIT Guidelines
that, in any period of four consecutive fiscal quarters, total Operating
Expenses not exceed the greater of 2.0% of the Company’s Average Invested Assets
during such 12-month period or 25.0% of the Company’s Net Income over the same
12-month period.
ARTICLE 2

APPOINTMENT
The Company and the Operating Partnership hereby appoint the Advisor to serve as
their advisor and asset manager on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.
ARTICLE 3

DUTIES OF THE ADVISOR
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets. The Advisor
undertakes to use its commercially reasonable efforts to present to the Company
and the Operating Partnership potential investment opportunities, to make
investment decisions on behalf of the Company subject to the limitations in the
Company’s Charter, the direction and oversight of the Board and Section 4.03
hereof, and to provide the Company with a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. Subject to the
limitations set forth in this Agreement, including Article 4 hereof, and the
continuing and exclusive authority of the Board over the management of the
Company, the Advisor shall, either directly or by engaging an Affiliate or third
party, perform the following duties:
3.01    Offering Services. The Advisor shall manage and supervise:
(i)    Development of any Offering approved by the Board, including the
determination of the specific terms of the securities to be offered by the
Company, preparation of all offering and related documents, and obtaining all
required regulatory approvals of such documents;
(ii)    Along with the Dealer Manager, approval of the participating
broker-dealers and negotiation of the related selling agreements;
(iii)    Coordination of the due diligence process relating to participating
broker-dealers and their review of registration statements and other Offering
and Company documents;
(iv)    Preparation and approval of all marketing materials contemplated to be
used by the Dealer Manager or others relating to the Offering;
(v)    Along with the Dealer Manager, negotiation and coordination with the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;
(vi)    Creation and implementation of various technology and electronic
communications related to the Offering; and
(vii)    All other services related to the Offering, other than services that
(a) are to be performed by the Dealer Manager, (b) the Company elects to perform
directly or (c) would require the Advisor to register as a broker-dealer with
the SEC, FINRA or any state.
3.02    Acquisition Services. The Advisor shall:

6



--------------------------------------------------------------------------------




(i)    Serve as the Company’s investment and financial advisor and obtain
certain market research and economic and statistical data in connection with the
Company’s Investments and investment objectives and policies;
(ii)    Subject to Article 4 hereof and the investment objectives and policies
of the Company: (a) locate, analyze and select potential Investments; (b)
structure and negotiate the terms and conditions of transactions pursuant to
which the Investments will be made; and (c) acquire Investments on behalf of the
Company;
(iii)    Oversee the due diligence process related to prospective Investments;
(iv)    Prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the prospective investments;
(v)    Obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of prospective Investments of the
Company; and
(vi)    Negotiate and execute approved Investments and other transactions.
3.03    Asset Management Services. The Advisor shall:
(i)    Investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, developers, construction
companies, Property Managers and any and all Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services;
(ii)    Monitor applicable markets and obtain reports (which may be prepared by
the Advisor or its Affiliates) where appropriate, concerning the value of
Investments of the Company;
(iii)    Monitor and evaluate the performance of Investments of the Company,
provide daily management services to the Company and perform and supervise the
various management and operational functions related to the Company’s
Investments;
(iv)    Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Investments on
an overall portfolio basis;
(v)    Oversee the performance by the Property Managers of their duties,
including collection and proper deposits of rental payments and payment of
Property expenses and maintenance;
(vi)    Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Managers;
(vii)    Review, analyze and comment upon the operating budgets, capital budgets
and leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company’s overall budget;
(viii)    Coordinate and manage relationships between the Company and any Joint
Venture partners; and

7



--------------------------------------------------------------------------------




(ix)    Provide financial and operational planning services and investment
portfolio management functions.
3.04    Accounting and Other Administrative Services. The Advisor shall:
(i)    Manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;
(ii)    From time-to-time, or at any time reasonably requested by the Board,
make reports to the Board on the Advisor’s performance of services to the
Company under this Agreement;
(iii)    Coordinate with the Company’s independent accountants and auditors to
prepare and deliver to the Company’s audit committee an annual report covering
the Advisor’s compliance with certain material aspects of this Agreement;
(iv)    Provide or arrange for administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to the Company’s business and operations;
(v)    Provide financial and operational planning services and portfolio
management functions;
(vi)    Maintain accounting data and any other information concerning the
activities of the Company as shall be needed to prepare and file all periodic
financial reports and returns required to be filed with the SEC and any other
regulatory agency, including annual financial statements;
(vii)    Maintain all appropriate books and records of the Company;
(viii)    Oversee tax and compliance services and risk management services and
coordinate with appropriate third parties, including independent accountants and
other consultants, on related tax matters;
(ix)    Supervise the performance of such ministerial and administrative
functions as may be necessary in connection with the daily operations of the
Company;
(x)    Provide the Company with all necessary cash management services;
(xi)    Manage and coordinate with the transfer agent the distribution process
and payments to Stockholders;
(xii)    Consult with the officers of the Company and the Board and assist in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;
(xiii)    Provide the officers of the Company and the Board with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters;
(xiv)    Consult with the officers of the Company and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto; and
(xv)    Oversee all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company to comply with applicable law including
the Sarbanes-Oxley Act of 2002.
3.05    Stockholder Services. The Advisor shall:
(i)    Manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and

8



--------------------------------------------------------------------------------




(ii)    Establish technology infrastructure to assist in providing Stockholder
support and service.
3.06    Financing Services. The Advisor shall:
(i)    Identify and evaluate potential financing and refinancing sources,
engaging a third-party broker if necessary;
(ii)    Negotiate terms, arrange and execute financing agreements;
(iii)    Manage relationships between the Company and its lenders; and
(iv)    Monitor and oversee the service of the Company’s debt facilities and
other financings.
3.07    Disposition Services. The Advisor shall:
(i)    Consult with the Board and provide assistance with the evaluation and
approval of potential asset dispositions, sales or other liquidity events; and
(ii)    Structure and negotiate the terms and conditions of transactions
pursuant to which Investments may be sold.
ARTICLE 4

AUTHORITY OF THE ADVISOR
4.01    Powers of the Advisor. Subject to the express limitations set forth in
this Agreement and the continuing and exclusive authority of the Board over the
management of the Company, the power to direct the management, operation and
policies of the Company, including making, financing and disposing of
Investments, and the performance of those services described in Article 3
hereof, shall be vested in the Advisor, which shall have the power by itself and
shall be authorized and empowered on behalf and in the name of the Company to
carry out any and all of the objectives and purposes of the Company and to
perform all acts and enter into and perform all contracts and other undertakings
that it may in its sole discretion deem necessary, advisable or incidental
thereto to perform its obligations under this Agreement. The Advisor shall have
the power to delegate all or any part of its rights and powers to manage and
control the business and affairs of the Company to such officers, employees,
Affiliates, agents and representatives of the Advisor or the Company as it may
deem appropriate. Any authority delegated by the Advisor to any other Person
shall be subject to the limitations on the rights and powers of the Advisor
specifically set forth in this Agreement or the Charter.
4.02    Approval by the Board. Notwithstanding the foregoing, the Advisor may
not take any action on behalf of the Company without the prior approval of the
Board or duly authorized committees thereof if the Charter or Maryland General
Corporation Law require the prior approval of the Board. If the Board or a
committee of the Board must approve a proposed investment, financing or
disposition or chooses to do so, the Advisor will deliver to the Board or
committee, as applicable, all documents required by it to evaluate such
investment, financing or disposition.
4.03    Modification or Revocation of Authority of Advisor. The Board may, at
any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Article 3 and this Article 4 hereof;
provided, however, that such modification or revocation shall be effective upon
receipt by the Advisor and shall not be applicable to investment transactions to
which the Advisor has committed the Company prior to the date of receipt by the
Advisor of such notification.
ARTICLE 5

BANK ACCOUNTS

9



--------------------------------------------------------------------------------




The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or the Operating Partnership or in the name of
the Company and the Operating Partnership and may collect and deposit into any
such account or accounts, and disburse from any such account or accounts, any
money on behalf of the Company or the Operating Partnership, under such terms
and conditions as the Board may approve, provided that no funds shall be
commingled with the funds of the Advisor. The Advisor shall from time to time
render appropriate accountings of such collections and payments to the Board and
the independent auditors of the Company.
ARTICLE 6

RECORDS AND ACCESS
The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with GAAP, which shall be supported by sufficient documentation to
ascertain that such books and records are properly and accurately recorded. Such
books and records shall be the property of the Company and shall be available
for inspection by the Board and by counsel, auditors and other authorized agents
of the Company, at any time or from time to time during normal business hours.
The Advisor shall at all reasonable times have access to the books and records
of the Company and the Operating Partnership.


ARTICLE 7

LIMITATION ON ACTIVITIES
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code unless the Board has determined that the
Company will not seek or maintain REIT qualification for the Company, (ii)
subject the Company to regulation under the Investment Company Act of 1940, as
amended, (iii) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company, its Shares or
its other securities, (iv) require the Advisor to register as a broker-dealer
with the SEC or any state, or (v) violate the Charter or Bylaws. In the event an
action that would violate (i) through (v) of the preceding sentence but such
action has been ordered by the Board, the Advisor shall notify the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given.
ARTICLE 8

FEES
8.01    Acquisition Fees. As compensation for the investigation, selection,
sourcing and acquisition or origination (by purchase, investment or exchange) of
Investments, the Company shall pay an Acquisition Fee to the Advisor for each
such Investment (whether an acquisition or origination). With respect to the
acquisition or origination of an Investment to be wholly owned, directly or
indirectly, by the Company, the Acquisition Fee payable to the Advisor shall
equal 1.0% of the sum of the amount actually paid or allocated to fund the
acquisition, origination, development, construction or improvement of the
Investment, inclusive of the Acquisition Expenses associated with such
Investment and the amount of any debt associated with, or used to fund the
investment in, such Investment. With respect to the acquisition or origination
of an Investment through any Joint Venture in which the Company or the Operating
Partnership is, directly or indirectly, a partner, the Acquisition Fee payable
to the Advisor shall equal 1.0% of the portion of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Investment, inclusive of the Acquisition Expenses associated
with such Investment, plus the amount of any debt associated with, or used to
fund the investment in, such Investment that is attributable to the Company’s
investment in such Joint Venture. Notwithstanding anything herein to the
contrary, the payment of Acquisition Fees by the Company shall be subject to the
limitations on acquisition fees contained in (and defined in) the Company’s
Charter. The Advisor

10



--------------------------------------------------------------------------------




shall submit an invoice to the Company following the closing or closings of each
acquisition or origination, accompanied by a computation of the Acquisition Fee.
Generally, the Acquisition Fee payable to the Advisor shall be paid at the
closing of the transaction upon receipt of the invoice by the Company; provided,
however, that such Acquisition Fee shall be paid to an Affiliate of the Advisor
that is registered as a FINRA member broker-dealer if applicable laws or
regulations prohibit such payment to be made to a Person that is not a FINRA
member broker-dealer. However, payment of the Acquisition Fee may be deferred,
in whole or in part, as to any transaction in the sole discretion of the
Advisor. Any such deferred Acquisition Fees shall be paid to the Advisor without
interest at such subsequent date as the Advisor shall request.
8.02    Asset Management Fees. The Company shall pay the Advisor as compensation
for the services described in Section 3.03 hereof a monthly fee (the "Asset
Management Fee") in an amount equal to one-twelfth of 1.25% of the sum of the
Cost of Investments (or in the case of originated Loans, the principal amount),
less any principal repaid by borrowers on Loans or other debt securities (or the
Company's proportionate share thereof in the case of an Investment made through
a Joint Venture), as of the end of each month. For purposes of calculating the
Asset Management Fee, the Cost of Investments for each Investment shall be
prorated for the number of days during the applicable month that the Company
owns such Investment. The Advisor shall submit a monthly invoice to the Company,
accompanied by a computation of the Asset Management Fee for the applicable
month. The Asset Management Fee shall generally be payable on the last day of
the month that immediately follows the month in which such Asset Management Fee
was earned, or the first business day following the last day of such month.
However, payment of the Asset Management Fee may be deferred, in whole or in
part, as to any transaction in the sole discretion of the Advisor. Any such
deferred Asset Management Fees shall be paid to the Advisor without interest at
such subsequent date as the Advisor shall request.
8.03    Disposition Fees. If the Advisor or any of its Affiliates provide a
substantial amount of services (as determined by the Independent Directors) in
connection with a Sale (except for the Sale of any Securities that are traded on
a national securities exchange), the Advisor or such Affiliate shall receive a
Disposition Fee of 1.0% of the Contract Sales Price of each Loan, Security or
Property sold. The Advisor shall also receive a Disposition Fee upon the
maturity, prepayment, workout, modification or extension of a Loan or other
debt-related investment if there is a corresponding fee paid by the borrower to
the Company, in which event the Advisor shall receive the lesser of (i) 1.0% of
the principal amount of the loan or debt-related investment prior to such
transaction or (ii) the amount of the fee paid by the borrower to the Company in
connection with such transaction. The payment of any Disposition Fees by the
Company shall be subject to the limitations contained in the Company’s Charter.
The Advisor shall submit an invoice to the Company following the closing or
closings of each disposition, accompanied by a computation of the Disposition
Fee. Generally, the Disposition Fee payable to the Advisor shall be paid at the
closing of the transaction upon receipt of the invoice by the Company; provided,
however, that such Disposition Fee shall be paid to an Affiliate of the Advisor
that is registered as a FINRA member broker-dealer if applicable laws or
regulations prohibit such payment to be made to a Person that is not a FINRA
member broker-dealer. However, payment of the Disposition Fee may be deferred,
in whole or in part, as to any transaction in the sole discretion of the
Advisor. Any such deferred Disposition Fees shall be paid to the Advisor without
interest at such subsequent date as the Advisor shall request.
8.04    Operating Partnership Interests. The Advisor has made a capital
contribution of $1,000 to the Operating Partnership in exchange for OP Units. In
addition, an Affiliate of the Advisor has made a capital contribution of $1,000
to the Operating Partnership in exchange for Special OP Units. The Special OP
Units shall be entitled to the distributions provided for, and shall be subject
to redemption by the Operating Partnership, in accordance with the terms of the
Operating Partnership Agreement. To the extent distributions to the Special OP
Units are not paid from net sales proceeds, such amounts will count against the
limit on Operating Expenses.
8.05    Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.
ARTICLE 9

EXPENSES

11



--------------------------------------------------------------------------------




9.01    General. In addition to the compensation paid to the Advisor pursuant to
Article 8 hereof, the Company shall pay directly or reimburse the Advisor or its
Affiliates for all of the expenses paid or incurred by the Advisor or its
Affiliates on behalf of the Company or in connection with the services provided
to the Company pursuant to this Agreement, including, but not limited to:
(iii)    All Organization and Offering Expenses; provided, however, that the
Company shall not reimburse the Advisor to the extent such reimbursement would
cause the total amount spent by the Company on Organization and Offering
Expenses to exceed 15.0% of the Gross Proceeds raised as of the date of the
reimbursement and provided further that within 60 days after the end of the
month in which an Offering terminates, the Advisor shall reimburse the Company
to the extent the Company incurred Organization and Offering Expenses exceeding
15.0% of the Gross Proceeds raised in the completed Offering; the Company shall
not reimburse the Advisor for any Organization and Offering Expenses that the
Independent Directors determine are not fair and commercially reasonable to the
Company; the Company shall not reimburse the Advisor for any individual
retirement account custodian fees that the Advisor pays on behalf of
Stockholders;
(iv)    Acquisition Fees and Acquisition Expenses incurred in connection with
the selection and acquisition of Investments, including such expenses incurred
related to assets pursued or considered but not ultimately acquired by the
Company, provided that, notwithstanding anything herein to the contrary, the
payment of Acquisition Fees and Acquisition Expenses by the Company shall be
subject to the limitations contained in the Company’s Charter;
(v)    The actual out-of-pocket cost of goods and services used by the Company
and obtained from entities not Affiliated with the Advisor;
(vi)    Interest and other costs for borrowed money or securitization
transactions, including discounts, points and other similar fees;
(vii)    Taxes and assessments on income or Properties, taxes as an expense of
doing business and any other taxes otherwise imposed on the Company and its
business, assets or income;
(viii)    Out-of-pocket costs associated with insurance required in connection
with the business of the Company or by its officers and Board;
(ix)    Expenses of managing, improving, developing, operating and selling
Investments owned, directly or indirectly, by the Company, as well as expenses
of other transactions relating to such Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Loans and other
Investments;
(x)    All out-of-pocket expenses in connection with payments to the Board and
meetings of the Board and Stockholders;
(xi)    Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Article 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees (A) perform services for which the
Advisor receives Acquisition Fees or Disposition Fees or (B) serve as executive
officers of the Company;
(xii)    Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other Stockholder reports, proxy statements and
other reports required by governmental entities;

12



--------------------------------------------------------------------------------




(xiii)    Audit, accounting and legal fees, and other fees for professional
services relating to the operations of the Company and all such fees incurred at
the request, or on behalf of, the Board or any other committee of the Board;
(xiv)    Out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;
(xv)    Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders;
(xvi)    Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Charter or the Bylaws; and
(xvii)    All other out-of-pocket costs incurred by the Advisor in performing
its duties hereunder.
9.02    Timing of and Additional Limitations on Reimbursements.
(i)    Expenses incurred by the Advisor on behalf of the Company and
reimbursable pursuant to this Article 9 shall be reimbursed no less than monthly
to the Advisor. The Advisor shall prepare a statement documenting the expenses
of the Company during each quarter and shall deliver such statement to the
Company within 45 days after the end of each quarter.
(ii)    Commencing upon the fourth fiscal quarter after the commencement of the
Initial Public Offering, the following limitation on Operating Expenses shall
apply: The Company shall not reimburse the Advisor at the end of any fiscal
quarter for Operating Expenses that in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2% of
Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such
year unless the Board determines that such excess was justified, based on
unusual and nonrecurring factors that the Board deems sufficient. If the Board
does not approve such excess as being so justified, any Excess Amount paid to
the Advisor during a fiscal quarter shall be repaid to the Company. If the Board
determines such excess was justified, then, within 60 days after the end of any
fiscal quarter of the Company for which total reimbursed Operating Expenses for
the Expense Year exceed the 2%/25% Guidelines, the Advisor, at the direction of
the Board, shall cause such fact to be disclosed to the Stockholders in writing
(or the Company shall disclose such fact to the Stockholders in the next
quarterly report of the Company or by filing a Current Report on Form 8-K with
the SEC within 60 days of such quarter end), together with an explanation of the
factors the Board considered in determining that such excess expenses were
justified. The Company will ensure that such determination will be reflected in
the minutes of the meetings of the Board. All figures used in the foregoing
computation shall be determined in accordance with GAAP applied on a consistent
basis.
ARTICLE 10

OTHER SERVICES
Should (i) the Operating Partnership request that the Advisor or any manager,
officer or employee thereof render services for the Company other than as set
forth in this Agreement or (ii) there are changes to the regulatory environment
in which the Advisor or Company operates that would increase significantly the
level of services performed such that the costs and expenses borne by the
Advisor for which the Advisor is not entitled to separate reimbursement for
personnel and related employment direct costs and overhead under Article 9 of
this Agreement would increase significantly, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and
the Independent Directors, subject to the limitations contained in the Articles
of Incorporation, and shall not be deemed to be services pursuant to the terms
of this Agreement.

13



--------------------------------------------------------------------------------




ARTICLE 11

VOTING AGREEMENT
The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it or its Affiliates, none of them will vote or consent on matters submitted to
the Stockholders of the Company regarding (i) the removal of the Advisor or any
of its Affiliates as the Advisor or (ii) any transaction between the Company and
the Advisor or any of its Affiliates. This voting restriction shall survive
until such time that the Advisor or any of its Affiliates is no longer serving
as the Advisor.
ARTICLE 12

RELATIONSHIP OF ADVISOR AND COMPANY;
OTHER ACTIVITIES OF THE ADVISOR
12.01    Relationship. The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other Person.
12.02    Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.
12.03    Investment Opportunities and Allocation. The Advisor shall be required
to use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated generally to present any particular
Investment opportunity to the Company even if the opportunity is of a character
that, if presented to the Company, could be taken by the Company. In the event
an Investment opportunity is identified, the allocation procedures set forth
under the caption “Conflicts of Interest—Allocation of Investment Opportunities”
in any Prospectus (as it may be amended or supplemented from time to time) or,
following the termination of the Offering, in any report filed by the Company
with the SEC disclosing such procedures, as they may be amended from time to
time, shall govern the allocation of the opportunity among the Company,
NorthStar Realty Finance Corp., NSAM, any of their Affiliates and any investment
vehicles sponsored or managed by NorthStar Realty Finance Corp. or NSAM or any
of their Affiliates.
12.04    Internalization and Liquidity Transaction. The Company shall consider
becoming self-administered and self-managed once the Company’s assets and income
are, in the view of the Board, including a majority of the independent directors
of the Board, of sufficient size such that internalizing the management
functions performed by the Advisor is in the best interests of the Stockholders,
whether by means of a merger, stock acquisition, asset purchase or similar
consolidation of the business and operations of the Advisor (an “Internalization
Transaction”). In the event the Board determines to engage in an Internalization
Transaction, the consideration payable therefor shall be subject to the
following limitations:

14



--------------------------------------------------------------------------------




(i)     All terms and conditions of the Internalization Transaction must be
approved by the Board, including a majority of the independent directors.
(ii)     Any consideration payable shall be in the form of Shares and held in
escrow by an independent financial institution (the “Escrow Agent”).
(iii)     No Shares received as consideration for the Internalization
Transaction shall be released by the Escrow Agent until the earlier of:
(A)    the average closing price of the Shares over a five-day trading period on
a national securities exchange equals a price that, when combined with prior
Distributions paid on the Shares (other than Pre-Internalization Special
Distributions) issued prior to Listing and outstanding at the time of the
Internalization Transaction (the “Subject Shares”), equals the amount necessary
for the holders of the Subject Shares to be deemed to have received in the
aggregate the Original Issue Price of the Subject Shares plus an 8% cumulative,
non-compounded, annual return on the Original Issue Price of the Subject Shares,
assuming for purposes of this calculation that the holders of the Subject Shares
have received the trading price, or
(B)     the consideration paid (or net sale proceeds distributed) to holders of
the Subject Shares in an acquisition of the Company (whether by means of a
merger, stock acquisition, asset purchase, or similar transaction) or from
dissolution of the Company, when combined with prior Distributions paid on the
Subject Shares (other than Pre-Internalization Special Distributions), equals
the amount necessary for the holders of the Subject Shares to have received in
the aggregate the Original Issue Price of the Subject Shares plus an 8%
cumulative, non-compounded, annual return on the Original Issue Price of the
Subject Shares.
(iv)    In the event a recapitalization, merger or similar transaction causes
some of the Subject Shares to be exchanged or converted into securities that are
not listed on a national securities exchange as of the Initial Escrow Release
Date, then the Shares to be released from escrow shall be reduced to reflect the
percentage of Subject Shares (and their equivalents) that are then listed, with
the remaining Shares in escrow to be subsequently released in proportion to and
as the remaining Subject Shares (and their equivalents) become listed.
(v)    Shares held in escrow pursuant to the foregoing shall be entitled to
distributions like all other Shares. To the extent the Company is offering a
Distribution Reinvestment Plan during the escrow period, the distributions shall
be reinvested in Shares pursuant to the Distribution Reinvestment Plan. If the
Company is not offering a Distribution Reinvestment Plan at any time when a
distribution is made during the escrow period, the distribution shall be payable
in cash. The distributions, whether reinvested in Shares or paid in cash, shall
also be placed in escrow and not released until the above thresholds are
reached. If the conditions to break escrow are not met within 10 years of the
Internalization Transaction, all Shares in the escrow account shall become
authorized but unissued shares and all cash in the escrow account shall belong
to the Company. Shares held in escrow shall be voted on any matter in which
common stockholders are entitled to vote in the same proportion as all other
Shares that vote on the matter.
(vi)    Any Shares received as consideration for an Internalization Transaction
may not be traded for a period of 180 days commencing on the date they are
released by the Escrow Agent.
ARTICLE 13

THE NORTHSTAR NAME
NSAM and its Affiliates have a proprietary interest in the name “NorthStar.”
NSAM hereby grants to the Company a non-transferable, non-assignable,
non-exclusive royalty-free right and license to use the name “NorthStar” during
the term of this Agreement. Accordingly, and in recognition of this right, if at
any time the Company ceases to

15



--------------------------------------------------------------------------------




retain the Advisor or one of its Affiliates to perform advisory services for the
Company, the Company will, promptly after receipt of written request from NSAM,
cease to conduct business under or use the name “NorthStar” or any derivative
thereof and the Company shall change its name and the names of any of its
subsidiaries to a name that does not contain the name “NorthStar” or any other
word or words that might, in the reasonable discretion of NSAM, be susceptible
of indication of some form of relationship between the Company and NSAM or any
its Affiliates. At such time, the Company will also make any changes to any
trademarks, servicemarks or other marks necessary to remove any references to
the word “NorthStar.” Consistent with the foregoing, it is specifically
recognized that NSAM or one or more of its Affiliates has in the past and may in
the future organize, sponsor or otherwise permit to exist other investment
vehicles (including vehicles for investment in real estate loans, real
estate-related debt securities and other real estate assets) and financial and
service organizations having “NorthStar” as a part of their name, all without
the need for any consent (and without the right to object thereto) by the
Company.
ARTICLE 14

TERM AND TERMINATION OF THE AGREEMENT
14.01    Term. This Agreement shall have an initial term of one year from the
Effective Date and may be renewed for an unlimited number of successive one-year
terms upon mutual consent of the parties. The Company (acting through the
Independent Directors) will evaluate the performance of the Advisor annually
before renewing this Agreement, and each such renewal shall be for a term of no
more than one year. Any such renewal must be approved by the Independent
Directors.
14.02    Termination by the Parties. This Agreement may be terminated:
(vii)    immediately by the Company or the Operating Partnership for Cause or
upon the bankruptcy of the Advisor;
(viii)    upon 60 days written notice without Cause and without penalty by a
majority of the Independent Directors of the Company; or
(ix)    upon 60 days written notice with Good Reason by the Advisor.
The provisions of Article 13, Section 14.03 and Articles 16 through 18 of this
Agreement shall survive termination of this Agreement.
14.03    Payments on Termination and Survival of Certain Rights and Obligations.
Payments to the Advisor pursuant to this Section 14.03 shall be subject to the
2%/25% Guidelines to the extent applicable.
(i)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.
(ii)    The Advisor shall promptly upon termination:
(C)    pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, if any, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(D)    deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

16



--------------------------------------------------------------------------------




(E)    deliver to the Board all assets and documents of the Company then in the
custody of the Advisor; and
(F)    cooperate with the Company to provide an orderly transition of advisory
functions.
ARTICLE 15

ASSIGNMENT
This Agreement may be assigned by the Advisor to an Affiliate with the approval
of a majority of the Board (and with respect to any assignment to an Affiliate,
also with the approval of a majority of the Independent Directors). The Advisor
may assign any rights to receive fees or other payments under this Agreement
without obtaining the approval of the Board. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a corporation or other organization that is a successor to all of
the assets, rights and obligations of the Company or the Operating Partnership,
in which case such successor organization shall be bound hereunder and by the
terms of said assignment in the same manner as the Company and the Operating
Partnership are bound by this Agreement. Nothing herein shall be deemed to
prohibit or otherwise restrict any transfers or additional issuances of equity
interests in the Advisor nor shall any such transfer or issuance be deemed an
assignment for purposes of this Article 15.
ARTICLE 16

INDEMNIFICATION AND LIMITATION OF LIABILITY
16.01    Indemnification. Except as prohibited by the restrictions provided in
this Section 16.01, Section 16.02 and Section 16.03, the Company and the
Operating Partnership shall indemnify, defend and hold harmless the Advisor and
its Affiliates, including their respective officers, directors, equity holders,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.
Notwithstanding the foregoing, the Company shall not indemnify the Advisors or
its Affiliates for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the particular indemnitee; (ii) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.
16.02    Limitation on Indemnification. Notwithstanding the foregoing, the
Company and Operating Partnership shall not provide for indemnification of the
Advisor or its Affiliates for any liability or loss suffered by any of them, nor
shall any of them be held harmless for any loss or liability suffered by the
Company, unless all of the following conditions are met:
(i)    The Advisor or its Affiliates have determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company and the Operating Partnership.
(ii)    The Advisor or its Affiliates were acting on behalf of or performing
services for the Company or the Operating Partnership.

17



--------------------------------------------------------------------------------




(iii)    Such liability or loss was not the result of negligence or misconduct
by the Advisor or its Affiliates.
(iv)    Such indemnification or agreement to hold harmless is recoverable only
out of the Company’s net assets and not from the Stockholders.
16.03    Limitation on Payment of Expenses. The Company shall pay or reimburse
reasonable legal expenses and other costs incurred by the Advisors or its
Affiliates in advance of the final disposition of a proceeding only if (in
addition to the procedures required by the Maryland General Corporation Law, as
amended from time to time) all of the following are satisfied: (i) the
proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company or the Operating Partnership, (ii)
the legal proceeding was initiated by a third party who is not a Stockholder or,
if by a Stockholder acting in his or her capacity as such, a court of competent
jurisdiction approves such advancement and (iii) the Advisor or its Affiliates
undertake to repay the amount paid or reimbursed by the Company Operating
Partnership, together with the applicable legal rate of interest thereon, if it
is ultimately determined that the particular indemnitee is not entitled to
indemnification.
16.04    Indemnification by Advisor. The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from contract or other
liability, claims, damages, taxes or losses and related expenses including
attorneys’ fees, to the extent that such liability, claims, damages, taxes or
losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of the Advisor’s bad faith, fraud, misfeasance, intentional
misconduct, negligence or reckless disregard of its duties; provided, however,
that the Advisor shall not be held responsible for any action of the Board in
following or declining to follow any advice or recommendation given by the
Advisor.
ARTICLE 17

NON-SOLICITATION
During the period commencing on the Effective Date and ending one year following
the Termination Date, the Company shall not, without the Advisor’s prior written
consent, directly or indirectly, (i) solicit or encourage any person to leave
the employment or other service of the Advisor or its Affiliates, or (ii) hire,
on behalf of the Company or any other person or entity, any person who has left
the employment within the one year period following the termination of that
person’s employment with the Advisor or its Affiliates. During the period
commencing on the date hereof through and ending one year following the
Termination Date, the Company will not, whether for its own account or for the
account of any other Person, intentionally interfere with the relationship of
the Advisor or its Affiliates with, or endeavor to entice away from the Advisor
or its Affiliates, any person who during the term of the Agreement is, or during
the preceding one-year period, was a tenant, co-investor, co-developer, joint
venturer or other customer of the Advisor or its Affiliates.

18



--------------------------------------------------------------------------------




ARTICLE 18

MISCELLANEOUS
18.01    Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Charter,
the Bylaws or is accepted by the party to whom it is given, and shall be given
by being delivered by hand or by overnight mail or other overnight delivery
service to the addresses set forth herein:
 
 
 
To the Board, the Company or the Operating Partnership:
 
NorthStar Real Estate Income Trust, Inc.
399 Park Avenue
18th Floor
New York, New York 10022
 
 
 
To the Advisor:
 
NSAM J-NSI Ltd
c/o NSAM Luxembourg S.à r.l.
6ème étage, 6A route de Trèves
L-2633 Senningerberg
Grand-Duchy of Luxembourg 
Attention: General Counsel





Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 18.01.
18.02    Modification. This Agreement shall not be changed, modified, terminated
or discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.
18.03    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
18.04    Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York.
18.05    Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
18.06    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
18.07    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

19



--------------------------------------------------------------------------------




18.08    Titles Not to Affect Interpretation. The titles of Articles and
Sections contained in this Agreement are for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation hereof.
18.09    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
[The remainder of this page is intentionally left blank. Signature page
follows.]

20



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


 
NorthStar Real Estate Income Trust, Inc.
 
 
 
 
 
 
 
 
 
By:
 
/s/ Ronald J. Lieberman
 
 
 
Name: Ronald J. Lieberman
 
 
 
Title: Executive Vice President, General Counsel & Secretary
 
 
 
 
 
NorthStar Real Estate Income Trust Operating Partnership, LP
 
 
 
 
 
By:
 
NorthStar Real Estate Income Trust, Inc.,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
By:
 
/s/ Ronald J. Lieberman
 
 
 
Name: Ronald J. Lieberman
 
 
 
Title: Executive Vice President, General Counsel & Secretary
 
 
 
 
 
NSAM J-NSI Ltd
 
 
 
 
 
 
 
 
 
By:
 
/s/ Daniel R. Gilbert
 
 
 
Name: Daniel R. Gilbert
 
 
 
Title: Director
 
 
 
NorthStar Asset Management Group Inc.
 
 
 
 
 
 
 
 
 
By:
 
/s/ Ronald J. Lieberman
 
 
 
Name: Ronald J. Lieberman
 
 
 
Title: Executive Vice President, General Counsel & Secretary





